Case 1:18-cv-00613-TWP-TAB Document 41 Filed 05/31/19 Page 1 of 1 PageID #: 247



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
         IT IS FURTHER ORDERED that the application and this Order are sealed until

  otherwise
 GARY       ordered by the Court.
        W. BROOKS,                       )
                                         )
         Plaintiff,                      )
   IT IS SO ORDERED                      )
                       V.                )
                                         )           Cause No. 1:18-cv-613 TWP-TAB
 CITY OF CARMEL, Acting by and Through)
 its Legal Department,Date:
                       and DOUGLAS
                            1/27/2017 C. )
 HANEY,                                  )           ________________________
                                         )           Hon. Tanya Walton Pratt, Judge
         Defendants.                     )           United States District Court
                                                     Southern District of Indiana

                        ORDER ENLARGING TIME TO FILE BRIEF

        Plaintiff has moved to enlarge his time to respond to Defendants’ Motion for Summary
 Judgment. Having considered the Motion and been advised in the premises, the Court finds that
 Plaintiff’s Motion should be and is GRANTED. The Court therefore ORDERS that Plaintiff’s
 time in which to respond to Defendants’ Motion for Summary Judgment shall be enlarged by
 twenty-eight (28) days up to and including July 2, 2019.




              Date: 5/31/2019
                                                     ________________________
                                                     Hon. Tanya Walton Pratt, Judge
                                                     United States District Court
                                                     Southern District of Indiana




    Distribution to all electronically
    registered counsel of record via
    CM/ECF
